IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                 NO. WR-80,939-01, WR-80,939-02, & WR-80,939-03



                    Ex parte ERIC REED MARASCIO, Applicant



          ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
   CAUSE NOS. W380-80601-09-HC, W380-80602-09-HC, & W380-80603-09-HC
                    IN THE 380 TH DISTRICT COURT
                           COLLIN COUNTY

Per curiam. K EASLER, J., filed a concurring opinion in which H ERVEY and Y EARY, J.J.,
joined. R ICHARDSON, J., filed a concurring opinion in which N EWELL, J. joined.
Y EARY, J., filed a concurring opinion in which K EASLER, J., joined. M EYERS, J., filed
a dissenting opinion. J OHNSON, J., filed a dissenting opinion. A LCALA, J., filed a
dissenting opinion in which J OHNSON, J., joined.

                                      OPINION

       Applicant was convicted of three charges of felony Bail Jumping and Failure to

Appear, and he was sentenced to eight years’ imprisonment for each charge, to run

concurrently. In these applications for writ of habeas corpus under Article 11.07 of the Code

of Criminal Procedure, Applicant contends that these multiple convictions violate the
                                                                          MARASCIO — 2

constitutional prohibition against double jeopardy. We filed and set these applications to

determine several issues associated with Applicant’s double-jeopardy claims.1 We now

conclude that Applicant is not entitled to relief. Relief is denied.

Filed: October 7, 2015
Publish




       1
        Ex parte Marascio, Nos. WR-80,939-01, WR-80,939-02, & WR-80,939-03, 2014 Tex.
Crim. App. Unpub. LEXIS 488 (Tex. Crim. App. May 7, 2014) (not designated for publication).